                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 5/6/2021
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                              20-CR-482 (VEC)
                v.
                                                                  ORDER
 MACK DUODU,

                        Defendant.


VALERIE E. CAPRONI, United States District Judge:

        WHEREAS on or about March 24, 2021, Mr. Duodu removed his electronic monitoring

bracelet, absconded from Pretrial Services supervision in violation of the conditions of his

release, and is presently a fugitive;

        WHEREAS Defendant Mack Duodu and sureties Larry Duncan, Chantalay Cain, and

Madison Bell have been ordered to appear for court hearings to show cause why forfeiture

should not be granted and judgment entered against them, Dkt. 58;

        WHEREAS on May 6, 2021, Mr. Duncan appeared for his show cause hearing; and

        WHEREAS Mr. Duncan consented for his telephone number to be shared with the other

two sureties;

        IT IS HEREBY ORDERED that by no later than Tuesday, May 11, 2021, the

Government (a) must share Mr. Duncan’s telephone number with Ms. Cain and Ms. Bell; (b)

must ask Ms. Cain and Ms. Bell if they consent to the Government providing their phone

numbers to Mr. Duncan; and (c) if they consent, the Government must provide their phone

numbers to Mr. Duncan. By no later than Wednesday, May 12, 2021, the Government must

update the Court about the status of this issue.

        IT IS FURTHER ORDERED that the Court will refrain from entering a judgment against
Mr. Duncan for the time being. The Court encourages Mr. Duncan to continue his cooperation

with the Government and the HSI case agent. The Court will notify Mr. Duncan before a

judgment against him is entered.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Larry Duncan,

2414 Creston Avenue, Apt. 30, Bronx, New York 10468, and to note the mailing on the docket.



SO ORDERED.
                                                    _________________________________
Date: May 6, 2021                                         VALERIE CAPRONI
      New York, NY                                        United States District Judge
